Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 01/06/2021, in light of applicant amendments have been fully considered but are moot in view of the new ground of rejection.

Applicant Argued that: "In short, the digital module, memory and pixel array are on separate chips in Arias-Estrada...As described in the cited paragraph [0042] of Yang, the sensor may include a controller 320 to implement various features with regard to the information stored in a digital memory' 310. The controller may be a simple programmable logic core that performs some desired data manipulation feature. Thus, the claims are distinguishable for requiring that the memory controller is on the same chip as the event-based pixel array. None of the applied references shows or suggests this claimed memory controller."

The Examiner respectfully disagrees. Applicants are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(s) 1, 2, 6, 7,10, 11, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20180262705 A1, hereinafter “Park”) in view of Yang (US 20010040633 A1, hereinafter “Yang”)

Regarding claim 1, Park teaches an event-based vision sensor system (Figs. 1&8-9), comprising: 
an event-based pixel array comprising pixels that detect light (Figs. 1&8-9, [0040]: vision sensor 110 may sense a change in intensity of light, and in response to the result of the sensing, output an event signal. In contrast, in the case where the event that the intensity of light decreases occurs, the vision sensor 110 may output an “off-event,” (e.g., a signal indicating the occurrence of the decreased intensity of light)); 
a readout circuit for reading out events associated with light received by each pixel and with the position it occupies in the array (Figs. 1&8-9,[0069]&[0104]-[0105]: readout circuit 119 transmits information about an event that occurred at the pixel (i.e., information indicating whether the event is an on-event or an off-event). The on-event information or the off-event information, which are called “polarity information”, may be transmitted to the row AER (refer to FIGS. 3A and 4A) or the row sampler (refer to FIGS. 5A, 6A, and 7A) described with reference to FIGS. 3A to 7A. A packetizer and IO circuit 117b may generate a packet based on the timestamps TS(s), the column address C_ADDR, the group address GP_ADDR, and/or the pieces of polarity information Pol(s)). 
and a memory controller that enables writing of each event, or event-related data, associated with a certain pixel to a certain address in a memory, the events [0118]-[0119]: a processor 120 to control a memory 130 to store a packet or a frame received from the vision sensor 110. For example, as described with reference to FIGS. 3B to 7B, the packet or frame may include a part of the timestamp TS, the column address C_ADDR, the row address R_ADDR, the group address GP_ADDR, and/or the polarity information Pol including the on-event information and the off-event information). 
wherein the memory controller is on the same chip as the event-based pixel array.
Park does not teach wherein the memory controller is on the same chip as the event-based pixel array.
However, Yang discloses wherein the memory controller is on the same chip as the event-based pixel array (Fig. 3, [0042]: The integration of the various elements necessary to process image data into a single integrated circuit offers significant opportunities with regard to features that otherwise require large amounts of external support functionality. Thus, the sensor of FIG. 3 also include a controller 320 to implement various features with regard to information stored in the digital memory 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Park image sensor configuration with the known Yang’s mage processing device configuration such that wherein the memory controller is on the same chip as the event-based pixel array, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179; and therefore, the resulting of the combination would be predictable by applying the court recognized rational of applying Yang: [0008]-[0009]).

Regarding claim 2, the Park and Yang combination teaches the system as claimed in claim 1, in addition Park discloses wherein the memory controller that ensures that the position of that address in the memory in which that event or event-related data is written, is a function of the position in the pixel array occupied by the pixel that generated that event ([0048]&[0069]: The packet or frame including polarity information of an event, an address ADDR of a pixel where the event occurs, a timestamp).

Regarding claim 6, the Park and Yang combination teaches the system as claimed in claim 1, in addition Yang discloses wherein the memory (Fig. 3: data memory 310) is on the same chip as the event-based pixel array (Fig. 3, [0031]&[0033]: the on-chip memory is integrated on the same image sensor (see rational used on claim 1)). The suggestion/ motivation for doing so would be to provide a system-on-chip (SOC) device without compromising a readout speed from a digital pixels and without requiring significant additional compute power (Yang: [0008]-[0009]).

Regarding claim 7, the Park and Yang combination teaches the system as claimed in claim 1, in addition Park discloses wherein the memory controller stores [0118]-[0119]: a processor 120 to controll a memory 130 to store a packet or a frame received from the vision sensor 110. For example, as described with reference to FIGS. 3B to 7B, the packet or frame may include a part of the timestamp TS, the column address C_ADDR, the row address R_ADDR, the group address GP_ADDR, and/or the polarity information Pol including the on-event information and the off-event information).

Regarding claims 10-11 and 15-16, Method claims 10, 11, 15 and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1, 2, 6 and 7.  Therefore, method claims 10, 11, 15 and 16 correspond to apparatus claims 1, 2, 6 and 7 and are rejected for the same reasons of anticipation as used above.

Claims 3, 9, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the Park and Yang combination as applied above, in view of Orfaig et al. (US 2019/0075271 A1, hereinafter “Orfaig”).

 Regarding claim 3, the Park and Yang combination teaches the system as claimed in claim 1, except wherein the memory can be written by the memory controller and independently read from outside.
However, Orfaig discloses wherein the memory can be written by the memory controller and independently read from outside ([0032]: VFB 100 supplies an interface to a data bus 102 connected to an external device. the interface to data bus 102 is through read and write ports R and W while event addresses are received directly from DVS 110 via an address bus 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory can be written by the memory controller and independently read from outside as taught by Orfaig into the Park and Yang combination. The suggestion/ motivation for doing so would be to allow parallelize and simplify access to an event local environment (patch) during processing. (Orfaig: [0005]).

Regarding claim 9, the Park and Yang combination teaches the system as claimed in claim 1, except wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory. 
However, Orfaig discloses wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory ([0037]: Each pixel event output by DVS 110 is provided in the form of a packet which, in an example, may have a time stamp in field f(1), an x, y pixel address (the event_address) in field f(2), and a pixel value (expressed in gray scale or color bits) in field f(3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller sends timestamps followed by addresses of pixels that detected a change to the memory as taught by Orfaig into the Park and Yang combination. The suggestion/ motivation for doing so would be to allow parallelize and simplify access to an event local environment (patch) during processing. (Orfaig: [0005]). 

Regarding claims 12 and 18, Method claims 12 and 18 are drawn to the method of using the corresponding apparatus claimed in claims 3 and 9. Therefore, method claims 12 and 18 correspond to apparatus claims 3 and 9 and are rejected for the same reasons of obviousness as used above.

Claims 4-5, 8, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Park and Yang combination as applied above, in view of Williams (US 20150116564 A1, hereinafter “Williams”).

Regarding claim 4, the Park and Yang combination teaches the system as claimed in claim 1, except which is implemented as three-dimensional integrated circuit.
 However, Williams discloses which is implemented as three-dimensional integrated circuit ([0060]-[0061]: imaging system 400 structure implemented using 3-D stacking techniques).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate which is implemented as three-dimensional integrated circuit as taught by Williams into the Park and Yang combination. The suggestion/ motivation for doing so would be to permit the area efficiency of the circuits that form a digital memory and storage registers to be improved relative to conventional designs, both in terms of layout aspect ratio and overall density, than possible in conventional digital pixels (Williams: [0061]).

Regarding claim 5, the Park and Yang combination teaches the system as claimed in claim 1, except wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory.
However, Williams discloses wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory ([0038] In the simplest form of the present invention as illustrated in FIG. 3, an address mapping 300 is added between the pixel cell array 302 and the digital storage 304. The mapping 300 specifies the mapping from a pixel cell 306 in the EPA to a memory location 308 in digital storage 304 at a point in time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller implements a one-to-one mapping between pixels of the event-based pixel array and addresses in the memory as taught by Williams into the Arias-Estrada and Yang combination. The suggestion/ motivation for doing so would be to allow the signal to be moved around to follow the incoming signal across the FPA (Williams: [0015]&[0035]).

Regarding claim 8, the Park and Yang combination teaches the system as claimed in claim 1, except wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory.
However, Williams discloses wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory. ([0091]: the quantization memory comprises two temporary buffers, each with a value for each pixel (essentially, two "Ping-Pong" image buffers, although more than two may be used) so that digital values can continue to be accumulated for a sub-frame while the previous sub-frame values are being dispersed into the registered-sum frame memory).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the memory controller maintains a buffer index in the memory for last time stamp map also stored in the memory as taught by Williams into the Park and Yang combination. The suggestion/ motivation for doing so would be to provide a more robust stabilization (Williams: [0015]&[0035]).

Regarding claims 13, 14 and 17, Method claims 13, 14 and 17 are drawn to the method of using the corresponding apparatus claimed in claims 4, 5 and 8.  Therefore method claims 13, 14 and 17 correspond to apparatus claims 4, 5 and 8 and are rejected for the same reasons of obviousness as used above.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the Park and Yang combination as applied above, in view of Williams (US 20150116564 A1, hereinafter “Williams”), and further in view of Orfaig et al. (US 2019/0075271 A1, hereinafter “Orfaig”).

Regarding claim 19,  claim 19 has been analyzed with regard to claims 1, 3 and 5 and is rejected for the same reasons of obviousness as applied above to claim 1, 3 and 5.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.